Title: To James Madison from Isaac Briggs, 11 October 1802 (Abstract)
From: Briggs, Isaac
To: Madison, James


11 October 1802, Baltimore. “I take the liberty of sending for deposit in thy office, as evidence of another invention of my brother Samuel, the enclosed Specification and affirmation. After fully submitting it to the test of experiment, he intends, if it succeeds, to solicit a patent.” Requests an acknowledgment of this letter “directed to Brookeville, Maryland.”
 

   
   Letterbook copy and copy of enclosures (DLC: Isaac Briggs Papers). Letterbook copy 1 p. At the top of the letterbook copy, Briggs wrote, “The foregoing were inclosed in a letter of which the following is a copy, and put into the Post-Office, in Baltimore, on the evening of the day of its date.” Enclosures are a specification of an improvement in the steam engine for which Samuel Briggs, Jr., was granted a patent on 9 Oct. 1802 and an 11 Oct. 1802 certification by justice of the peace William Russell of Baltimore that Samuel Briggs of Georgia had affirmed that he was the inventor of the improvement (1 p.). The letterbook also includes a description of “a New mode of applying Steam, as the Moving power of Machinery, by Samuel Briggs Junr.” together with a 6 Nov. 1801 affirmation before justice of the peace Richard Green of Montgomery County, Maryland, of Samuel Briggs’s invention of the device.


